DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 (Instant Application 17/661,593) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14  of U.S. Patent No. 11,350,334, claims 1-20 of U.S. Patent No. 10,701,611.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of above cited patents disclose obvious versions of the instant claims as  shown below.


Instant Application 17/661,593
U.S. Patent No. 11,350,334
1. A method of a user equipment (UE), comprising: obtaining a connectivity in a first cell, the connectivity comprising a first type of connection that provides access to services in a local data network; camping on a second cell; determining if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) of the second cell, wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and if the connectivity is not supported in the second cell, disconnecting the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message via the second cell.

1. A method of a user equipment (UE), comprising: obtaining a connectivity in a first cell, the connectivity identified by an access point name (APN), wherein the APN corresponds to a first type of connection, and wherein the first type of connection provides access to services in a local data network; camping on a second cell; determining if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) of the second cell, wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and if the connectivity is not supported in the second cell, disconnecting the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message via the second cell.

2. The method of claim 1, wherein the connectivity is authorized by a network element in the core network.

3. The method of claim 1, wherein the connectivity is authorized by a network element in the core network.

3. The method of claim 1, wherein the determining that the connectivity is not supported comprises determining that a continuity of the connectivity in the second cell is not allowed.

4. The method of claim 1, wherein the determining that the connectivity is not supported comprises determining that a continuity of the connectivity in the second cell is not allowed.

4. The method of claim 3, wherein the determining that the continuity of the connectivity in the second cell is not allowed comprises determining that the first type of connection is not allowed in the second cell.

5. The method of claim 4, wherein the connectivity of the UE with the first cell comprises the first type of connection, and the determining that the continuity of the connectivity in the second cell is not allowed comprises determining that the first type of connection is not allowed in the second cell.

5. The method of claim 1, wherein the connectivity is identified by an access point name (APN), and the APN corresponds to the first type of connection.

See, Claim 1 above, “the connectivity identified by an access point name (APN), wherein the APN corresponds to a first type of connection.”
6. The method of claim 5, further comprising storing, in the UE, a plurality of APNs corresponding to the first type of connection.

2. The method of claim 1, further comprising storing, in the UE, a plurality of APNs corresponding to the first type of connection.

7. The method of claim 1, wherein the determining that the connectivity is not supported in the second cell comprises determining that a continuity of the connectivity is not allowed when the UE moves from the first cell to the second cell.

6. The method of claim 1, wherein the determining that the connectivity is not supported in the second cell comprises determining that a continuity of the connectivity is not allowed when the UE moves from the first cell to the second cell.

8. The method of claim 7, wherein the determining that the continuity of the connectivity is not allowed is based on a value of a parameter received by the UE.

7. The method of claim 6, wherein the determining that the continuity of the connectivity is not allowed is based on a value of a parameter received by the UE.

9. A user equipment (UE) comprising: at least one processor configured to: obtain a connectivity in a first cell, the connectivity comprising a first type of connection that provides access to services in a local data network; camp on a second cell; determine if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) of the second cell, wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and in response to determining that the connectivity is not supported in the second cell, disconnect the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message from the UE via the second cell.

8. A user equipment (UE) comprising: at least one processor configured to: obtain a connectivity in a first cell, the connectivity identified by an access point name (APN), wherein the APN corresponds to a first type of connection, and wherein the first type of connection provides access to services in a local data network; camp on a second cell; determine if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) of the second cell, wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and in response to determining that the connectivity is not supported in the second cell, disconnect the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message from the UE via the second cell.

10. The UE of claim 9, wherein the connectivity is identified by an access point name (APN), and the APN corresponds to the first type of connection.

See, claim 8 above
11. The UE of claim 10, wherein the at least one processor configured to store, in the UE, a plurality of APNs corresponding to the first type of connection.

9. The UE of claim 8, wherein the at least one processor configured to store, in the UE, a plurality of APNs corresponding to the first type of connection
12. The UE of claim 9, wherein the connectivity is authorized by a network element in the core network.

10. The UE of claim 8, wherein the connectivity is authorized by a network element in the core network.

13. The UE of claim 9, wherein the determining that the connectivity is not supported comprises determining that a continuity of the connectivity in the second cell is not allowed.

11. The UE of claim 8, wherein the determining that the connectivity is not supported comprises determining that a continuity of the connectivity in the second cell is not allowed.

14. The UE of claim 13, wherein the determining that the continuity of the connectivity in the second cell is not allowed comprises determining that the first type of connection is not allowed in the second cell.

12. The UE of claim 11, wherein the connectivity of the UE with the first cell comprises the first type of connection, and the determining that the continuity of the connectivity in the second cell is not allowed comprises determining that the first type of connection is not allowed in the second cell.

15. The UE of claim 9, wherein the determining that the connectivity is not supported in the second cell comprises determining that a continuity of the connectivity is not allowed when the UE moves from the first cell to the second cell.

13. The UE of claim 8, wherein the determining that the connectivity is not supported in the second cell comprises determining that a continuity of the connectivity is not allowed when the UE moves from the first cell to the second cell.

16. A non-transitory storage medium storing instructions that upon execution cause a user equipment (UE) to: obtain a connectivity in a first cell, the connectivity comprising a first type of connection that provides access to services in a local data network; camp on a second cell; determine if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) of the second cell, wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and in response to determining that the connectivity is not supported in the second cell, disconnect the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message via the second cell.

14. A non-transitory storage medium storing instructions that upon execution cause a user equipment (UE) to: obtain a connectivity in a first cell, the connectivity identified by an access point name (APN), wherein the APN corresponds to a first type of connection, and wherein the first type of connection provides access to services in a local data network; camp on a second cell; determine if the connectivity is not supported in the second cell based on broadcast information from the second cell, the broadcast information comprising a tracking area identity (TAI) of the second cell, wherein the determining comprises matching the TAI with a list of TAIs obtained from a core network; and in response to determining that the connectivity is not supported in the second cell, disconnect the connectivity, wherein the disconnecting comprises sending a Non Access Stratum (NAS) message via the second cell.

17. The non-transitory storage medium of claim 16, wherein the connectivity is authorized by a network element in the core network.

Obvious in view of claim 10
18. The non-transitory storage medium of claim 16, wherein the determining that the connectivity is not supported comprises determining that a continuity of the connectivity in the second cell is not allowed.

Obvious in view of claim 11
19. The non-transitory storage medium of claim 18, wherein the determining that the continuity of the connectivity in the second cell is not allowed comprises determining that the first type of connection is not allowed in the second cell.

Obvious in view of claim 12
20. The non-transitory storage medium of claim 16, wherein the connectivity is identified by an access point name (APN), and the APN corresponds to the first type of connection.

See, claim 14 above







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laroia et al (US 2007/0147286 A1) discloses identifying of physical cell/cell type based on broadcast signals received from an access node 9section 0035, 0062).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473